Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Antonio Collins pleaded guilty to being a felon in possession of a firearm, in violation of 28 U.S.C. §§ 922(g)(1) and § 924(a)(2). Pursuant to a plea agreement, Collins preserved his right to appeal the denial of his motion to suppress evidence of the firearm seized from his person during a pat-down of his clothing, conducted in conjunction with the search of a vehicle in which he was riding as a passenger. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See United States v. Collins, 650 F.Supp.2d 527 (S.D.W.Va.2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.